DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 December 2020 has been entered.
THIS ACTION IS NON- FINAL.  

Status of Claims
Claims 1, 8-9, 11-18, 25-26, 28-30 are pending.
Claims 2-7, 10, 19-24, 27 are cancelled.
Claims 1, 17-18 are amended.
Rejections under 35 USC 101 for claims 1, 8-9, 11-18, 25-26, 28-30 are withdrawn in view of the amendments / arguments presented by the applicant and the “2019 Revised Patent Subject Matter Eligibility Guidance” 84 Fed. Reg. 50 (7 January 2019).
Claims 1, 8-9, 11-18, 25-26, 28-30 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.
There is no art rejection for claims 1, 8-9, 11-18, 25-26, 28-30.



Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-3, 6-13, and 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Regarding claims 1, 17, 18, the limitation “generating, for the first data field, two or more distinct candidate functions based on the one or more dependencies and one or more operators from a library of operators, wherein each of the two or more distinct candidate functions is stored in a memory as a respective expression tree configured to evolve using a genetic programming algorithm
Regarding claims 8-9, 11-16 / 25-26, 28-30 which depend on above rejected claims 1 / 18 are rejected for the same reason.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann J. Lo, can be reached 571-272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Examiner, Art Unit 2126